DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on February 15, 2022.  Claims 1-5 are pending, with claim 1 as the sole independent claim at issue. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some claims from the parent application ‘156 were prosecuted separately), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 15, 2022, have been considered and made of record (note attached copy of forms PTO-1449).
Drawings
The original drawings (ten (10) pages) were received on February 15, 2022.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most-recent US PTO data.  For example, the parent patent 11,256,038 B2 must be listed.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,829,645 B2 to Good et al., and further in view of Cooke et al. US 2013/0322825 A1 (for “without disassembly” language) and Katoh US 2012/0082416 A1 (for “via an adapter therebetween” language.  Regarding current independent claim 1, Good ‘645 teaches all features of one of the fiber optical connector elements, with first and second polarity keys having first active position and second retracted position, being movable within a passageway, and further the one connector includes an “optical fiber segment” (noting the breath of the term “segment”, which is read on by the fiber optics of Good ‘645 claim 1).  However, Good ‘645 does not expressly and exactly claim that there are two opposite connectors (only one connector is claimed by Good ‘645) with an adapter therebetween to connect those opposing connectors, and there is no express claiming that the first and second polarity keys are moved without disassembly of the connector themselves.  However, the teachings and embodiments in Katoh ‘416 (ABS; Figs. 3-5, element 20; Claims) show an adapter 20 position between two opposing optical connector elements.  Such an arrangement is known and commonly used in the prior art of optical communications to securely hold two connectors together.  Next, Cooke et al. ‘825 (which is the single closest prior art of record throughout this series of applications) teaches that moving the polarity keys occurs without need for disassembly of the overall optical connector housing.  Note at least section (15) in the non-final rejection mailed on March 21, 2017, citing Cooke paragraphs [0034] and [0038], which are the same problems to be solved as the current application “without disassembly” features.  Cooke acknowledges that there are “complications and risks associated with having to dissemble and then assemble the MTP connector.”  For these two reasons, the overall combination of features, as a whole, found in pending independent claim 1, are found unpatentable over Good ‘645 and further in view of Katoh/Cooke (based on the requirements of obviousness outlined by KSR).  Further regarding dependent claims 2-5, these claims are either found expressly in Good/Katoh/Cooke, or are obvious design choices and/or representations of common skill in the art at effective filing date of the current claims.  KSR.   No structure presented by any dependent claim 2-5 serves to create a patentable distinction over Good/Katoh/Cooke, when viewing common Method configurations (A or B), being removable from the adapter, the adapter having a “locking” mechanism (for secure connection), or using a tab(s) to adjust the keys. 

In order to obviate this non-statutory double patenting rejection, a timely terminal disclaimer (TD) must be filed in relation to the Good ‘645 patent.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C are the parent patents (each to Good et al.); while Cooke (reference D) and Katoh (reference E) relate to the secondary references used in the non-statutory double patenting rejections above.

In order to obviate this non-statutory double patenting rejections found herein, a timely terminal disclaimer (TD) must be filed in relation to the Good ‘645 patent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 28, 2022